TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00461-CV



                               Gibbons Ranch L.P., Appellant

                                               v.

                   William F. Schneider and M. Ann Schneider, Appellees




    FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
        NO. 8184, HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant filed an unopposed motion to dismiss its appeal advising that it no longer

wishes to pursue this appeal because the parties have settled the controversy between them.

              The appeal is dismissed on motion of appellant. Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: September 10, 2004